Case 1:18-cv-00950-LO-JFA Document 730 Filed 02/05/21 Page 1 of 1 PageID# 32336



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                         Alexandria Division



    Sony Music Entertainment,et ai.

                           Plaintiffs,

             V.                                                Case No. I:18-cv-00950
                                                               Hon. Liam O'Grady
    Cox Communications,Inc., et al.,

                            Defendants.


                                              ORDER


          This matter comes before the Court on Defendants' Motion to Approve Supersedeas Bond

and Stay Execution Pending Appeal. Dkt. 725. Upon consideration of the Motion, it is hereby

ORDERED that the Motion is GRANTED.The bond form and amount ($1,002,001,000.00) are

 approved, and the Court's judgment shall be stayed upon the filing of the duly executed bond. No

execution shall issue on the Court's judgment, nor shall proceedings be taken for enforcement,

 while any appeal or petition is pending before the United States Court of Appeals for the Fourth

 Circuit, and if necessary, while any petition for writ of certiorari is pending before the Supreme

 Court of the United States. The terms of this Order shall remain in effect until further order of the

 Court.


          It is hereby ORDERED that this bond may be revoked if Defendants fail to file a timely

 appeal or for other good cause shown.

          It is SO ORDERED.




 February   r,2021                                     Liam
 Alexandria, Virginia                                  United Stales District Judge
